Citation Nr: 0030099	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to July 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
residuals of a fracture of the right thumb, degenerative 
changes of the thoracic spine, kidney stones, left inguinal 
hernia repair, bilateral hearing loss, a postoperative 
colectomy scar, sinusitis, prostatitis, bronchitis, impotency 
and the residuals of a radical prostatectomy due to prostate 
cancer.  All of these disorders are rated noncompensable.  

2.  The veteran's claim has no legal merit.


CONCLUSION OF LAW

The veteran has not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. §§ 1162, 5107 (West 1991); 
38 C.F.R. § 3.810; Sabonis v. Brown, 6 Vet. App. 426 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question to be answered concerning this issue is whether 
or not the appellant has presented a claim for a VA benefit 
that has legal merit.  If he has not done so, her appeal must 
be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  As explained below, the Board 
finds that he has not submitted such a claim.  

In order to establish entitlement to an annual clothing 
allowance, the following eligibility criteria must be 
satisfied.  1) VA examination or hospital or examination 
report must disclose that the veteran wears or uses certain 
prosthetic or orthopedic appliances which tend to wear or 
tear clothing including a wheelchair) because of such 
disability and such disability is the loss or loss of use of 
a hand or foot compensable at a rate specified in § 3.350.  
2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to ware or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a service-connected skin 
disorder that causes irreparable damage to his outer 
garments.  38 U.S.C.A. § 1162 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.810(1999).

The veteran is claiming entitlement to a clothing allowance 
on the basis of a need to wear diapers in an attempt to avoid 
soiling his undergarments.  He asserts that one of the 
residuals of his service connected radical prostatectomy is 
the need to use this absorbent material.  However, the legal 
requirements for a clothing allowance specifically require 
use of prosthetic or orthopedic appliances, which the veteran 
does not claim to use.  The requirements also specify that 
the clothing allowance is to compensate for damage caused by 
these appliances to outer garments.  The veteran specifically 
claims that he wishes a clothing allowance to prevent the 
soiling of undergarments.  As such, he has not specified a 
claim upon which relief may be granted and there is absence 
of legal merit.  Under these circumstances, the claim is 
denied.  



ORDER

Entitlement to an annual clothing allowance is denied.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

 

